Citation Nr: 0729066	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD) prior to 
November 1, 2001.

2.  Entitlement to an initial disability rating greater than 
30 percent for PTSD as of November 1, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.   Subsequently, the veteran also had Marine 
Corps Reserve duty.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Prior to November 1, 2001, the veteran's PTSD does not 
demonstrate occupational and social impairment with 
occasional decrease in work efficiency.

2.  As of November 1, 2001, the veteran's PTSD does not 
demonstrate occupational and social impairment with 
deficiencies in most areas, but does demonstrate occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.  Prior to November 1, 2001, the criteria for a disability 
rating greater than 10 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).  

2.  As of November 1, 2001, the criteria for a disability 
rating of 50 percent, but no greater, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411, post-traumatic stress disorder.  
38 C.F.R. § 4.130 (2006).  From December 6, 2000 to November 
1, 2001, the veteran's PTSD was rated as 10 percent 
disabling.  As of November 1, 2001, the veteran's disability 
is rated as 30 percent disabling.  

Consequently, the veteran's disability rating has been 
increased by the RO for a separate period based on the facts 
found during the appeal period.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The veteran seeks a higher rating for 
both time periods.  

The Board also notes that on four separate occasions during 
the appeal period, the veteran has received a temporary total 
disability rating for PTSD of 100 percent under 38 C.F.R. 
§ 4.29 for temporary hospitalization beyond 21 days.  This 
issue is currently not on appeal.  With further regard to 
this issue, the Board notes that the veteran's most recent 
request for a temporary total disability rating for alleged 
hospitalization from September 7, 2004 to October 22, 2004 
was denied by the RO in May 2007.    

As provided by the VA Schedule for Rating Disabilities, a 
10 percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Id. 

The next higher rating of 50 percent for a depressive 
disorder under the general rating formula for mental 
disorders is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id. 

An even higher 70 percent rating under the general rating 
formula for mental disorders is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

Prior to November 1, 2001, the evidence of record does not 
reflect a rating beyond 10 percent.  Specifically, the 
veteran underwent a VA psychiatric examination in June 2001.  
The examiner noted that the veteran had been married five 
times, but has remained with his current wife for the past 13 
years at that time.  The veteran reported arguments with his 
wife and children, but he also reported "many friends" who 
he gets along well with.  

Significantly, the veteran indicated that he was not working 
since 1995 due to a left foot and ankle condition.  Social 
Security Administration (SSA) records from the mid-1990s 
confirm that the veteran is too disabled to work due to 
various nonservice-connected disorders, providing strong 
evidence against this claim.  In fact, the Board finds that 
the SSA records provide, as a whole, evidence against this 
claim.  Within SSA records, there was limited to no mention 
of a psychiatric disability impacting his employment.  In the 
six reasons/disorders the veteran was unemployable within the 
September 1993 decision; no reference was made to PTSD. 

Significantly, an examiner documented only "mild" 
occupational and social impairment.  Further, the veteran's 
GAF score was 70, indicative of only mild impairment.  VA 
treatment records and Vet Center records dated in October 
2001 also support a 10 percent rating, as they reflect 
intermittent complaints of anxiety and nightmares.

The severe accident the veteran suffered in 1977 only 
provides more evidence against this claim, clearly indicating 
that the veteran is not unemployed due to his service or 
PTSD.  

Finally, there is insufficient evidence of many of the 
symptoms reflective of a 30 percent rating prior to November 
1, 2001.  That is, the evidence does not show suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  
Consequently, prior to November 1, 2001, the Board finds that 
the overall disability picture does not rise to the level 
required for an evaluation in excess of 10 percent.  38 
C.F.R. § 4.7.  

However, as of November 1, 2001, the evidence of record is 
consistent with a higher 50 percent rating.  Specifically, VA 
examinations and treatment records indicate symptoms of 
chronic anxiety, nightmares, sleep impairment, and definite 
social isolation from family and friends, despite several 
intensive PTSD residential programs and the use of various 
psychiatric prescriptions.  Significantly, the November 2002 
VA examiner recorded "moderate" social and occupational 
impairment due to the veteran's PTSD, while the January 2007 
examiner recorded "moderate to severe" occupational and 
social impairment, providing probative evidence in support of 
a higher rating after November 1, 2001, but no more.    

Importantly, according to VA treatment records from 2001 to 
2006, Vet Center records from 2001 to 2005, and VA 
examinations conducted in November 2002 and January 2007, GAF 
scores consistently ranged from 45-60, indicative of moderate 
to serious impairment from November 1, 2001 onwards.  
Overall, the Board finds that the GAF scores reflect the 50 
percent evaluation now assigned throughout this appeal 
period.  

The Board acknowledges that after November 1, 2001, the 
evidence does not demonstrate that the veteran has many of 
the symptoms listed for the 50 percent rating; however, this 
is not required.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are examples of conditions that warrant a particular rating 
and are used to help differentiate between the different 
evaluation levels).  Resolving any doubt in the veteran's 
favor, treatment records show occupational and social 
impairment with reduced reliability and productivity, 
indicative of a 50 percent rating.  To that extent, the 
appeal is granted.

However, as of November 1, 2001, the evidence of record does 
not warrant an even higher 70 percent rating.  38 C.F.R. 
§ 4.7.  In this regard, VA examinations and VA treatment 
records are not indicative of occupational and social 
impairment with deficiencies in most areas.

The veteran is clearly unable to work due to disorders that 
have no connection with service. 
  
As to symptoms pertaining to a higher rating, these records 
consistently reflect no suicidal ideation (except for one 
instance according to wife's lay statement whereby veteran 
purposely drove fast to purposely crash his car); no 
obsessional rituals which interfere with routine activities; 
no speech intermittently illogical, obscure, or irrelevant 
(speech was described as coherent); no near-continuous panic 
(depression was noted at times, but overall mood was normal 
when examined); no impaired impulse control (concentration, 
judgment, and insight were mostly fair); no spatial 
disorientation (veteran was oriented to person, place, and 
situation); no neglect of personal appearance and hygiene (no 
hygiene problems were recorded); and some difficulty in 
establishing and maintaining effective relationships (veteran 
is often isolated but still has a relationship with family 
and a few individuals).      

Most importantly, although the veteran's PTSD significantly 
impairs his employment prospects, the evidence of record 
reveals that the veteran last worked in 1995 due to various 
nonservice-connected conditions including foot problems, 
hypertension, and sleep apnea.  In this regard, VA 
psychiatric and diabetes mellitus examinations in November 
2002, and a VA integrated assessment summary dated in October 
2004, all documented the veteran's inability to work due to 
his nonservice-connected disorders.  In fact, the integrated 
assessment summary simply stated that the veteran does not 
intend to return to gainful employment.  Overall, the 
severity of the veteran's nonservice-connected conditions and 
the fact that SSA records reveal that the veteran retired due 
to disorders other than his PTSD provides strong evidence 
against an even higher 70 percent rating.    

As noted above, after November 1, 2001, the veteran has on at 
least five occasions entered a VA residential treatment 
program designed to help veterans more effectively cope with 
PTSD-related symptoms.  The January 2007 VA examiner 
indicated that in the strictest sense, these programs are not 
considered as inpatient programs but residential programs 
which are technically outpatient treatment.  In fact, an 
October 2004 residential treatment record noted that due to 
the veteran's geographic location of his home, adequate 
outpatient services for PTSD were not available, and it was 
decided in several instances that the veteran would benefit 
from a more intensive residential based program.  
Consequently, although the veteran's participation in these 
programs is significant, treatment records from these 
residential programs still do not provide evidence of signs 
and symptoms indicative of a higher 70 percent rating.  
Overall, the Board finds the post-service medical record, as 
a whole, provides evidence against a 70 percent rating for 
PTSD.  Further, PTSD is clearly not the reason the veteran 
does not work.       

Therefore, as of November 1, 2001, his psychiatric symptoms 
and level of occupational and social impairment are more than 
adequately reflected in the 50 percent rating that has been 
assigned.  38 C.F.R. § 4.1.  

In summary, prior to November 1, 2001, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for the veteran's service-
connected PTSD.  38 C.F.R. § 4.3.  As of November 1, 2001, 
the Board concludes that the evidence supports an evaluation 
of 50 percent, but no greater. Id.

It is undisputed that the veteran's service-connected PTSD 
has an adverse effect on his employment, but as noted above, 
the schedular rating criteria are designed to take such 
factors into account.  Overall, there is no evidence of 
exceptional or unusual circumstances to warrant referring the 
case for extra-schedular consideration.  38 C.F.R. § 
3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated January 2001, 
November 2003, and June 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) Informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the original service connection and subsequent increased 
initial rating claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board also notes that this appeal stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement regarding 
an initial disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  In this case, in the rating decision 
on appeal, the veteran's original service connection claim 
was granted, and a disability rating and effective date 
assigned.  Thus, VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  Dingess at 490.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, the RO 
issued additional VCAA notice letters in November 2003 and 
June 2006 with information specific to the increased initial 
rating issue for PTSD.

With regard to additional first element notice, June 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

With regard to the fourth element of notice, only the 
supplemental June 2006 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claims.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  Notably, the RO did not provide notice 
of this element prior to the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.    

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to a 
timing error for the first (Dingess) and fourth elements of 
VCAA notice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional VA records, 
personal statements, and lay statements showing actual 
knowledge of the evidence required for the original service 
connection and subsequent increased initial rating issues.  
In addition, the actual supplemental notices provided by the 
VA are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the claims.  Thus, any notice deficiency in the VCAA 
letters did not affect the essential fairness of the 
adjudication.  Overall, even though the VA, under Sanders, 
may have erred by relying on various post-decisional 
documents to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

Further, the Board emphasizes that the Federal Circuit also 
recently held that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a supplemental 
statement of the case (SSOC) "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II).  In this vein, the RO 
issued additional, compliant VCAA notice prior to 
readjudication of the claim in the May 2007 SSOC.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), relevant VA 
treatment records, VA Vet Center records, SSA records, and 
several VA psychiatric examinations.  The veteran has not 
provided authorization for any additional private medical 
records.  Neither the veteran nor his representative has 
contended that any additional evidence remains outstanding.  
In fact, in June 2006, the veteran indicated that there was 
no additional evidence to submit.  Further, the Board is also 
satisfied as to compliance with its instructions from the 
June 2006 remand to obtain additional treatment records.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Prior to November 1, 2001, an initial disability rating 
greater than 10 percent for PTSD is denied. 

As of November 1, 2001, a disability rating of 50 percent for 
PTSD is granted, but no greater.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


